984 So.2d 607 (2008)
Herbert GOODMAN, Appellant,
v.
The STATE of Florida, Appellee.
No. 3D08-1100.
District Court of Appeal of Florida, Third District.
June 11, 2008.
Herbert Goodman, in proper person. Bill McCollum, Attorney General, for appellee.
Before SHEPHERD, CORTIÑAS, and SALTER, JJ.
PER CURIAM.
Based on our review of a prior motion for postconviction relief filed by the defendant, Goodman v. State, 973 So.2d 454, 2007 WL 4249866 (Fla. 3d DCA 2007) (table) (affirming the lower court's summary denial of postconviction relief), we find that the defendant's current motion is successive, and that the defendant is not entitled to further relief. See State v. McBride, *608 848 So.2d 287 (Fla.2003); Pleasure v. State, 931 So.2d 1000 (Fla. 3d DCA 2006) (holding that a defendant is not entitled to successive review of an issue already decided against him on its merits). We therefore affirm.
Affirmed.